DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph T. Guy on 27 April 2022.
The application has been amended as follows: 
	CLAIMS LISTING

1. (Currently Amended) A method of forming a capacitor comprising: forming an anode with an anode lead extending therefrom; 
forming a dielectric on said anode; 
forming a solid cathode layer on said dielectric; and 
forming a hermetic encasement on said capacitor wherein said hermetic encasement comprises a conformal non-conductive layer, wherein said conformal non-conductive layer is a ceramic coating.

17. (Canceled).

18. (Currently Amended) The method of forming a capacitor of claim [[17]]1, further comprising co- sintered said ceramic coating with said anode.

19. (Currently Amended) The method of forming a capacitor of claim [[17]]1, wherein said anode wire extends through said ceramic coating.

22-30. (Canceled).
Reasons for Allowance
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, as amended, the prior art fails to teach, or fairly suggest, a ceramic coating conformal layer, when taken in conjunction with the remaining limitations of claim 1.  Claims 2-16 and 18-21 are allowed by virtue of their dependency from claim 1.  See also, the Notice of Allowance in parent application 15/090,165.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848